Title: To George Washington from Jonathan Boucher, 16 June 1768
From: Boucher, Jonathan
To: Washington, George

 

Sir
Caroline, June 16th 1768

Altho’ I have already return’d an Ansr to yr obliging Letter of the 30th ult: by a Servt of The Revd Mr Addison’s who went from hence a Day or two ago, yet as You seem’d desirous to hear from Me as soon as possible, & as Collo. Lewis now informs Me that He can furnish Me wth an Oppty directly to your House, I am desirous to convince You, that I have not been inattentive to the Matter of yr Request. In my former Lr, I have inform’d You of my Expectations of removing shortly to Annaps, where I propose also to continue to take Care of a few Boys, & have left it to Yrself to Judge whether, in that Case, it wou’d be agreeable to You & Mrs Washington, that Mastr Custis shd accompany Me thither, as, unless He shou’d, I imagin’d You wou’d hardly think it worth while to send Him abroad to a School, wc. may probably be broke up in a very few Months. I added also, that shd You approve of This, I shou’d be glad He might come down hither, in the Manner You have propos’d, immediately; which, I suppose, He may easily do, as there will be no Occasion for his making much Preparation; since, if I shd be so unfortunate as to be again disappointed in Maryland, & be obliged to remain still where I now am, it will be as Easy for You hereafter to furnish Him wth any Thing He may happen to want; and in the mean Time, it will be no Inconvenience to Me to let Him use one of my Beds &c. And This is all, or nearly all, I yet have it in my Power to give You for ansr: I sincerely wish the Uncertainty of my present Prospects wou’d allow Me to speak more positively.
Ever since I have heard of Mastr Custis, I have wish’d to call Him one of my little Flock, and I am not asham’d to confess to You, that, since the Rect of yr Letter, I have wish’d it much more. Engag’d as I have now been for upwards of seven Years in the Education of Youth, You will own it must be mortifying to Me to reflect, that I cannot boast of having had the Honr to bring up one Scholar. I have had, ’tis true, Youths, whose Fortunes, Inclinations & Capacities all gave Me Room for the most pleasing Hopes: yet I know not how it is, no sooner do They arive at that Period of Life when They might be expected more successfully to apply to their Studies, than They either marry, or are

remov’d from School on some, perhaps even still, less justifiable Motive. You, Sr however, seem so justly sensible of the vast Importance of a good Educatn that I cannot doubt of your heartily concurring in every Plan that might be propos’d for the Advantage of yr Ward: And what I am more particularly pleased with, is, the ardent Desire You express for the Cultiva[tio]n of his moral, as well as his intellectual Powers, I mean that He may be made a Good, as well as a learned & a sensible Man. That Mastr Custis may be both, is the Sincere Wish of Sir, Yr most Obedt & most Humble Servt

Jonan Boucher

